Citation Nr: 1103520	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to 
May 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that denied the Veteran's claim for an increased rating for his 
service-connected bilateral hearing loss.  

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in January 2011.  A transcript of 
the hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the relevant regulation, ratings for hearing loss 
are determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per 
second).  To evaluate the degree of disability from hearing 
impairment, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  As set forth in the regulations, Tables 
VI, VIa, and VII are used to calculate the rating to be assigned.  
See id.

The Board acknowledges that, in addition to VA audiological 
examinations conducted in May 2008 and July 2010, the Veteran 
obtained audiological evaluations from private audiologists in 
September 2008 and November 2010.  Reports of these evaluations 
have been associated with the claims file.  Report of the 
September 2008 testing provides specific numerical audiogram and 
speech recognition test results.  However, it is unclear from the 
report whether the speech recognition testing was conducted in 
the Maryland CNC format, as required by VA regulation.  
Similarly, report of the November 2010 evaluation provides only a 
chart of the audiogram results; no numerical results were 
provided.  Further, the Board notes that although controlled 
speech recognition testing appears to have been conducted at that 
examination as well, it is unclear from the report whether the 
testing was conducted in the Maryland CNC format as required by 
VA regulation, or what the results of any such testing may have 
been.  

The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from both 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  Further, the United 
States Court of Appeals for Veterans Claims has recently held 
that, in some instances, VA has a duty to return for 
clarification unclear or insufficient private examination 
reports.  Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 
2011).  In Savage, the Court held that private audiological 
examinations that did not specify, among other things, the type 
of speech recognition testing conducted were exactly the type of 
medical record that VA has a duty to seek to clarify, as the 
reports in question "reasonably appear[ed] to contain 
information that is not otherwise in the record and that may 
potentially help substantiate" a Veteran's claim.  Id.  

The Board finds that the current claim, in which the Veteran has 
supplied private audiological reports that fail to clarify the 
type of speech recognition testing conducted or the specific 
numerical results of the audiogram performed, is substantially 
similar to the fact pattern in Savage, supra.  Therefore, on 
remand the agency of original jurisdiction (AOJ) should send the 
private audiological examiners a letter and request that they 
specify 1) what type of speech recognition testing was performed 
at the Veteran's September 2008 and November 2010 evaluations, as 
well as the specific scores reported on such testing; and 2) the 
specific results, in numerals, from the audiogram performed at 
the November 2010 examination, for frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz in both the right and left ears.  See, 
e.g., Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  The AOJ must associate any 
records obtained with the claims file.  If any records sought are 
determined to be unavailable, the Veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, the Board notes that when a Veteran is examined in 
connection with a claim for compensation, the report of the 
examination must include a "full description of the effects of 
disability upon the person's ordinary activity."  38 C.F.R. § 
4.10 (2010).  In the context of an examination conducted for 
purposes of rating a hearing disability, the United States Court 
of Appeals for Veterans Claims (Court) has held that "in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 
(Oct. 10, 2008).

In the Veteran's case, he was afforded VA audiological 
examinations in May 2008 and July 2010 that included objective 
audiometric testing.  However, no description of any functional 
effects caused by service-connected hearing disability was 
included in either examination report.  Consequently, the claim 
must be remanded for a complete audiological examination.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative 
should be sent a letter specifically 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of record 
relating to the Veteran's hearing loss 
disability to be obtained.  The AOJ must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2010) regarding 
requesting records.  If any records sought 
are determined to be unavailable, the 
Veteran must be notified of that fact 
pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  The agency of original jurisdiction 
(AOJ) must send the private audiological 
examiners a letter and request that the 
examiners specify 1) what type of speech 
recognition testing was performed at the 
Veteran's September 2008 and November 2010 
evaluations, as well as the specific score 
under Maryland CNC testing, if utilized; 
and 2) the specific results, in numerals, 
from the audiogram performed at the 
November 2010 evaluation, for frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz in 
both the right and left ears.  All records 
and/or responses received should be 
associated with the claims file.  

3.  After securing whatever records and/or 
responses sought by the development 
requested in paragraphs 1 and 2 above, the 
Veteran must be scheduled for VA 
examination and advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2010). 

The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  Puretone audiometry 
and Maryland CNC controlled speech 
discrimination test results must be 
provided.  38 C.F.R. § 4.85(a) (2010).  
The examiner must provide a full 
description of all functional deficits 
caused by any hearing loss.  See Martinak, 
21 Vet. App. at 455.  If no such deficits 
are found, this should be explained.  If 
no response is received from private 
audiological examiners regarding the 
September 2008 and November 2010 testing, 
the VA audiologist should be asked to 
interpret the results from these private 
evaluation reports, including identifying 
the numeric scores obtained from the chart 
completed in November 2010.  The 
audiologist should be asked to indicate 
the likelihood that Maryland CNC testing 
was used to obtain speech discrimination 
percentages during these private tests.  
If it is felt that Maryland CNC testing 
was used, the result of each 
discrimination test should be specifically 
identified.  

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be re-adjudicated in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

